McSurely, P. J., dissenting: In Darst v. Gale, 83 Ill. 136, 144, in construing the injunction section under consideration it was held that, This clearly covers all cases, as well where the injunction is but part of or incident to the principal relief sought, as where it is the sole object of the bill; and the damages to be assessed after the dissolution of the injunction and before finally disposing of the suit, are such as have been sustained, without regard to whether the injunction was dissolved by an interlocutory order on motion for that purpose, or on final hearing.” This was quoted with approval in the recent case of Crozier v. Freeman Coal Mining Co., 363 Ill. 362, 396, 397, citing the additional cases of Kohlsaat v. Crate, 144 Ill. 14, and Walker v. Pritchard, 135 Ill. 103. The majority opinion seems to me to be to the contrary, and I respectfully dissent.